FILED
                                                                             U.S. Bankruptcy Appellate Panel
                                                                                   of the Tenth Circuit

                                                                              September 28, 2015
                                                                                 Blaine F. Bates
                                                                1                    Clerk
                                   NOT FOR PUBLICATION
              UNITED STATES BANKRUPTCY APPELLATE PANEL
                                   OF THE TENTH CIRCUIT


IN RE ROBERT M. LANE, also known as                       BAP No. WY-14-061
Bob Lane,

              Debtor.



ROBERT M. LANE,                                           Bankr. No. 11-20398
                                                               Chapter 7
              Appellant,
       v.
GARY A. BARNEY, Chapter 7 Trustee,

              Appellee.



                     Appeal from the United States Bankruptcy Court
                               for the District of Wyoming
                        _________________________________

Before CORNISH, NUGENT, and SOMERS, Bankruptcy Judges.
                   _________________________________

SOMERS, Bankruptcy Judge.

       Chapter 7 debtor Robert M. Lane (“Debtor” or “Lane”) appeals an order of the

bankruptcy court taxing costs against him to reimburse Chapter 7 trustee Gary A. Barney

(“Trustee”) for costs incurred in enforcing a writ of execution for possession of real

       1
        This unpublished opinion may be cited for its persuasive value, but is not
precedential, except under the doctrines of law of the case, claim preclusion, and issue
preclusion. 10th Cir. BAP L.R. 8026-6.
property and an order denying Debtor’s request for reconsideration.2 For the reasons stated

below, this Court affirms except for the award of $3,103.00 in cleaning costs.

I.     Background

       Lane filed his Chapter 7 bankruptcy on April 19, 2011, and a series of battles with

the Trustee soon commenced over (among other things) asset sales, unscheduled and

undisclosed property, and lawsuits by the Trustee against Debtor, his family members, and

family-controlled entities. The parties reached a cease-fire in June 2013, when the

bankruptcy court approved two global settlement agreements: one between the Trustee and

Lane family members and family-controlled entities (the “Family Settlement

Agreement”),3 and one between the Trustee and Debtor (the “Lane Settlement

Agreement”).4 The agreements resolved pending litigation, brought assets into the estate

from Lane family members and family-controlled entities, and permitted Debtor to retain

certain assets.5

       Under the settlement agreements and court orders approving them, two parcels of

       2
         The orders are available at Bankr. ECF No. 1123 & 1155.
       3
         [Family] Settlement Agreement and Mutual Release, in Appellee’s
Appendix (“Trustee App.”) at 122, attached to Motion for Approval of Settlement
Agreement, in Trustee App. at 110; Order Approving Settlement Agreement (Boulder
Investment Trust, et al.), in Trustee App. at 239.
       4
         [Lane] Settlement Agreement and Mutual Release, in Trustee App. at 313,
attached to Order Approving Settlement Agreement Between the Trustee and the Debtor,
in Trustee App. at 303.
       5
         Lane Settlement Agreement ¶¶ 5, 7, 9, 10, at 4-7, in Trustee App. at 316-
19. The Lane Settlement Agreement allowed Lane to retain pension assets worth
up to $2.5 million, collectibles (books, wine, baseball memorabilia, numismatic
coins), a fountain pen collection, certain artwork, three automobiles, and most of
the furnishings and personal property in two homes. The agreements also required
the Trustee to dismiss avoidance actions against Lane family-controlled entities
and to dismiss the complaint to revoke Lane’s discharge. Id.
                                                2
real property, known as the Wilson Property, located in Wilson, Wyoming (“Wyoming

Property”), and the Lilac Property, located in Santa Barbara County, California

(“California Property”), became property of the estate and were to be turned over to the

Trustee. But the Lane Settlement Agreement further provided that “Debtor may continue

to reside at the [California] and [Wyoming] Properties pending their sale provided that he

cooperates with all reasonable requests relating to the marketing and sale of those

properties . . . .”6 In addition, if Debtor failed to cooperate with the marketing or sale of

either property, “the Trustee shall have the right immediately to terminate Debtor’s right to

reside at both . . . Properties, and the Trustee’s right to terminate may be specifically

enforced by” a court order.7 Further, after they are turned over to him, “the Trustee shall

be responsible for paying the expenses of maintaining and preserving the [California] and

[Wyoming] properties until they are sold.”8

       On May 8, 2014, the Trustee filed a motion to sell the Wyoming Property free and

clear. Debtor objected to the sale, and refused to cooperate. The Trustee regarded

Debtor’s objection as a violation of the Lane Settlement Agreement and sought to

terminate Debtor’s possession of both properties. Debtor refused to vacate, so the Trustee

filed a motion for a writ of execution to obtain possession of both the Wyoming and




       6
         Lane Settlement Agreement ¶ 7 at 5-6, in Trustee App. at 317-18.
       7
          Id. at 6, in Trustee App. at 318.
       8
         Id.
                                                  3
California Properties.9 Debtor filed a written objection.10 After a telephonic hearing at

which counsel for the Trustee and Debtor appeared and argued, the bankruptcy court took

the matter under advisement.11 The court then entered an Order and Writ of Execution for

Possession of Real Property (“Possession Order”)12 that, among other things —

             directed and authorized the U.S. Marshals Service to enforce the Lane

              Settlement Agreement;

             directed the Trustee or his agents to accompany the U.S. Marshals Service to

              take possession of both residences;

             authorized the Trustee to hire and pay all reasonable costs to a locksmith to

              assist in taking possession;

             authorized the Trustee to remove and store any personal property located in

              or on the real properties and to pay all reasonable and necessary related costs;



             authorized the Trustee to use estate funds to pay all reasonable and necessary

       9
          Trustee’s Motion for Entry of Writ of Execution for Possession of Real
Property, in Trustee App. at 267; Trustee’s Supplement to Memorandum in Advance of
Hearing on Debtor’s Objection to Motion for Entry of Writ of Execution for Possession of
Real Property, in Trustee App. at 328.
        10
           Debtor’s Objection to Trustee’s Motion for Entry of Writ of Execution for
Possession of Real Property, in Appellant’s Appendix (“Lane App.”) at 305; Debtor’s
Reply to Trustee’s Memorandum in Advance of Hearing on Objection to Trustee’s Motion
for Entry of Writ of Execution for Possession of Real Property and Reply to Trustee’s
Supplement to Trustee’s Memorandum, in Trustee App. at 336.
        11
           Minutes of Hearing Held, In re Lane, Case No. 11-20398 (Bankr. D. Wyo. July
10, 2014), Bankr. ECF No. 914; PDF File with Audio Attachment, In re Lane, Case No.
11-20398 (Bankr. D. Wyo. July 10, 2014), Bankr. ECF No. 920.
        12
           Order and Writ of Execution for Possession of Real Property, in Lane App.
at 328.
                                                 4
              costs, fees, and expenses incurred in enforcing the writ; and

             authorized the Trustee to file a bill of costs under Federal Rule of Bankruptcy

              Procedure 7054 for any and all reasonable costs and expenses (excluding

              attorneys’ fees) incurred in connection with the Possession Order and the

              possession of the real properties, which would be taxed against Debtor upon

              court approval.13

       Debtor appealed the Possession Order, as well as other orders, to this Court, and this

Court dismissed the appeals for failure to prosecute.14 Debtor appealed further to the Tenth

Circuit, which also dismissed his appeal for failure to prosecute.15

       On September 22, 2014, after obtaining possession of the residences, the Trustee

filed the Trustee’s Bill of Costs Pursuant to Order and Writ of Execution for Possession of

Real Property (“Bill of Costs”),16 requesting that the court tax the costs and enter judgment

in the amount of $25,233.50 plus future storage costs against Debtor as provided in the

Possession Order. The Bill of Costs was supported by an affidavit of the Trustee’s counsel

(Exhibit C to the Bill of Costs), stating fees and costs in the amount of $25,233.50 were

reasonably and necessarily incurred in connection with the two evictions of Debtor and


       13
          Id. at 1-2, in Lane App. at 328-29.
       14
          Order Dismissing Appeal and Staying Mandate for 21 Days, Lane v. Barney
Case No. WY-14-30 (10th Cir. BAP Oct. 22, 2014) BAP ECF No. 42; Order Dismissing
Appeal and Staying Mandate for 21 Days, Lane v. Barney, WY-14-36 (10th Cir. BAP
Oct. 22, 2014) BAP ECF No. 51; Order Dismissing Appeal and Staying Mandate for 21
Days, Lane v. Barney, WY-14-39 (10th Cir. BAP Oct. 22, 2014), BAP ECF No. 40.
       15
          Order, Lane v. Barney, Case No. 15-8001 (10th Cir. May 18, 2015), CIR. ECF
Doc. 10272629.
       16
          Trustee’s Bill of Costs Pursuant to Order and Writ of Execution for Possession
of Real Property, in Lane App. at 355.
                                                 5
removal of Debtor’s personal property. The fees and costs were itemized as follows:

locksmith $271.64; storage $438.55; U.S. Marshals Service, CA, $1,500.00; OneEyedBird

Marketing $1,850.00; movers $6,831.00; U.S. Marshals Service, CA, $4,000.00; storage

$453.00; locksmith $1,372.82; U.S. Marshals Service, WY, $2,207.00; Cathy O’Shea

$2,000.00; locksmith $286.49; Carpet Solutions $688.00; JMC Professional Cleaning

Services $2,415.00; and Susan Pate $920.00.17 The Trustee also sought future storage

costs of $453.00 per month through December 6, 2014.18

       Debtor filed a written objection,19 raising a barrage of arguments that fall into two

general categories: (1) the Trustee’s actions in obtaining the writ of possession and gaining

possession were wrongful and unnecessary, as to both Debtor and certain third parties; and

(2) many of the requested costs were unsubstantiated, unnecessary, or unreasonable.

Specifically, Debtor’s allegations included the following: the Trustee had provided no

cancelled checks or receipts to support the request; the Possession Order did not authorize

fees for cleaning, realtor’s services, and marketing firms; the U.S. Marshals were not

needed for the California Property because it had been vacated; and the costs for the

removal of personal property from the Wyoming Property were not reasonable and

necessary because Debtor had offered to timely remove the possessions and furnishings.20

Debtor filed an un-notarized statement in support of his objection.21

       17
          Id. at 2-3, in Lane App. at 356-57.
       18
          Id. at 3, in Lane App. at 357.
       19
          Debtor’s Opposition to Trustee’s Bill of Costs for Reasonable and Necessary
Costs to Enforce a Writ of Possession, in Lane App. at 371.
       20
          Id. in Lane App. at 371.
       21
          Id. at 32, in Lane App. at 402 (Declaration of Robert M. Lane in Support of
Debtor’s Opposition to Trustee’s Bill of Costs for Reasonable and Necessary Costs to
                                                 6
       The bankruptcy court set the matter for a telephonic hearing on October 30, 2014.

On the hearing date, the court was unable to reach Debtor at the telephone number he had

provided, so the court proceeded without him.22 At the hearing, the Trustee’s counsel

(appearing by telephone) provided background information and some details concerning

the requested costs. He advised that the U.S. Marshals’ fees were set and not negotiable.

At the Wyoming Property, only a small portion of Debtor’s personal property had been

removed, so the Trustee’s real estate broker retained and supervised a videographer to

make an inventory of Debtor’s personal property and a moving firm that took the property

to a storage facility. The Trustee’s counsel stated that the Wyoming Property had to be

cleaned in order to put it in the position for sale.

       At the conclusion of the telephone hearing, the bankruptcy court awarded the

Trustee $26,139.50, his requested fees and costs of $25,233.50 plus $906.00 for September

and October storage costs, but not future storage costs. The court asked the Trustee’s

counsel to prepare an order. The Trustee’s counsel presented a proposed order, which

noted that “[t]he Debtor did not appear at the hearing,” and proposed that the relief be

granted “[b]ased on the record and the Debtor’s failure to appear at the hearing.”23 The

bankruptcy court entered an order taxing the costs on October 31, 2014 (“Costs Order”).24


Enforce a Writ of Possession [sic]).
       22
          PDF File with Audio Attachment, In re Lane, Case No. 11-20398 (Bankr. D.
Wyo. Oct. 30, 2014), Bankr. ECF No. 1112.
       23
          [Proposed] Order Granting Trustee’s Bill of Costs Pursuant to Order and Writ
of Execution for Possession of Real Property, at 1, In re Lane, Case No. 11-20398
(Bankr. D. Wyo. Oct. 30, 2014), Bankr. ECF No. 1110.
       24
          Order Granting Trustee’s Bill of Costs Pursuant to Order and Writ of Execution
for Possession of Real Property, in Lane App. at 453.
                                                   7
The Costs Order noted that Debtor did not appear at the hearing, but did not grant relief

based on Debtor’s failure to appear as the Trustee proposed. Instead, the Costs Order

noted that the court had considered Debtor’s written objection and the record in granting

the relief.

       Debtor filed a request for reconsideration and rehearing,25 arguing that he should not

have been precluded from participating in the telephonic hearing due to technical

problems. The bankruptcy court treated the request as a motion under Federal Rule of

Civil Procedure 59(e) and entered an order on November 12, 2014 (“Rule 59(e) Order”).26

In that order, the court found that the clerk’s office attempted to contact Debtor at both the

phone number he had orally given to the clerk’s office shortly before the scheduled hearing

and at a slightly different phone number shown on a recent pleading. Debtor could not be

reached at either number. Because Debtor did not assert any manifest error of law, newly

discovered evidence, or change in controlling law, the Rule 59(e) Motion was denied.

Debtor timely filed a notice of appeal of the Costs Order and the Rule 59(e) Order on

November 20, 2014.

       On appeal, Debtor makes largely the same arguments he made below about the

amount of the awarded fees and costs. He also argues that the bankruptcy court erred in

not holding an evidentiary hearing on the Bill of Costs and in denying his motion for


       25
          Debtor’s Request for Reconsideration and Rehearing on Trustee’s Bill of Costs
for Reasonable and Necessary Costs to Enforce a Writ of Possession Due to Technical
Problems, in Lane App. at 455.
       26
          Order Denying Debtor’s Request for Reconsideration and Rehearing on
Trustee’s Bill of Costs for Reasonable and Necessary Costs to Enforce a Writ of
Possession Due to Technical Problems, in Lane App. at 458.
                                                 8
reconsideration.

       In addition, Debtor challenges the Possession Order,27 but those issues will not be

considered in this appeal. The Possession Order was previously appealed to this Court, and

then to the Tenth Circuit. Both times, Debtor’s appeals were dismissed for failure to

prosecute.28 Debtor cannot now challenge the propriety of the relief granted in the

Possession Order or renew the arguments he made in those appeals.29

       The Trustee argues that Lane was not entitled to an evidentiary hearing and that all

of the costs were reasonable and necessary. The Trustee also argues that the motion for

reconsideration was properly denied.

II.    Jurisdiction and Standard of Review

       This Court has jurisdiction to hear timely-filed appeals from “final judgments,

orders, and decrees” of bankruptcy courts within the Tenth Circuit, unless one of the

parties elects to have the district court hear the appeal.30 Neither party elected to have this

appeal heard by the United States District Court. The parties have therefore consented to

appellate review by this Court.

       The Costs Order and the Rule 59(e) Order fully and finally resolved the parties’

       27
          Included in Debtor’s “Issues on Appeal.” Appellant’s Opening Brief ¶¶ 1-3, 5, 8,
10-11, at 6-7.
       28
          See supra notes 12-13.
       29
           Cf. In re K.D. Co., 254 B.R. 480, 490 (10th Cir. BAP 2000) (concluding
confirmation order that was not appealed was binding under principles of res judicata and
could not be collaterally attacked in subsequent proceeding). In his reply brief, Debtor
acknowledged that the appeal concerns the Costs Order and not the Possession Order.
Appellant’s Reply Brief at 10.
       30
          28 U.S.C. § 158(a)(1), (b)(1), and (c)(1); Fed. R. Bankr. P. 8001(e) (now at Fed.
R. Bankr. P. 8005, effective Dec. 1, 2014); 10th Cir. BAP L.R. 8001-3 (now at 10th Cir.
BAP L.R. 8005-1, effective Dec. 1, 2014).
                                                  9
disputes concerning the reasonableness and necessity of the costs sought by the Trustee.

They therefore are final orders for purposes of appeal.31 Debtor timely appealed those

orders. This Court, therefore, has jurisdiction over the appeals.

       The Court reviews an award of costs only for an abuse of discretion.32 The Court

likewise reviews a denial of a Rule 59(e) motion for an abuse of discretion.33

III.   Discussion

        A.       Except with respect to the costs for cleaning services, the Bankruptcy
                 Court did not abuse its discretion by taxing to Debtor the fees and
                 costs stated in the Bill of Costs.

       The Possession Order provided that the Trustee could submit a bill of costs “for any

and all reasonable costs and expenses (excluding attorneys’ fees) incurred in connection

with this order and possession of the Real Properties, which costs shall be taxed against the

Debtor upon court approval.”34 The Bill of Costs was accompanied by an affidavit of

counsel stating that the costs met the foregoing standard. The court reviewed the record

and Debtor’s written objection when awarding the costs requested.

       An award of costs is made in the discretion of the court, and review of an award is

       31
          See Am. Soda, L.L.P., v. U.S. Filter Wastewater Grp., Inc., 428 F.3d 921, 924
(10th Cir. 2005) (observing that award of attorney fees is final and appealable when
reduced to sum certain). At the hearing, the bankruptcy court denied the requested future
storage costs, telling the Trustee’s counsel that future costs would have to be the subject
of another hearing. The Trustee has not appealed this ruling. The specter of another
hearing on future costs does not make the Costs Order interlocutory because it has all the
elements of finality for then-existing costs, including a provision allowing the Trustee to
exercise collection rights if the costs are not paid in twenty-one days.
       32
          In re Williams Sec. Litig. — WCG Subclass, 558 F.3d 1144, 1148 (10th Cir.
2009).
       33
          Minshall v. McGraw Hill Broad. Co., 323 F.3d 1273, 1287 (10th Cir. 2003)
(order denying Rule 59(e) motion reviewed for abuse of discretion).
       34
          Possession Order at 2, in Lane App. at 329.
                                                10
governed by the abuse of discretion standard.35 A trial court abuses its discretion “where it

commits a legal error or relies on clearly erroneous factual findings, or where there is no

rational basis in the evidence for its ruling.”36

            1.    The Bankruptcy Court did not abuse its discretion by not holding an
                  evidentiary hearing on the Bill of Costs.

       There is no statute or rule requiring an evidentiary hearing on the Trustee’s Bill of

Costs. The Possession Order states that the Trustee may file a Bill of Costs pursuant to

Federal Rule of Bankruptcy Procedure 7054. Subsection (b)(1) of that rule, “Costs Other

Than Attorney’s Fees,” provides that “[c]osts may be taxed by the clerk on 14 days’ notice;

on motion served within seven days thereafter, the action of the clerk may be reviewed by

the court.”37

       In this case, the Bill of Costs was reviewed by the court. It was supported by the

affidavit of the Trustee’s counsel stating that the costs were incurred in connection with the

two evictions of Debtor, and were reasonable and appropriate under the circumstances. In

further support of the application, the Trustee’s counsel responded to the court’s inquiries

at the telephonic hearing.

       Debtor’s objection to the Bill of Costs and his supporting statement first challenged

the need for the actions of the U.S. Marshals. But that basis for objection was foreclosed

since the actions of the U.S. Marshals were in accord with the Possession Order. Debtor’s


       35
          In re Williams Secs. Litig. — WCG Subclass, 558 F.3d at 1148.
       36
          Elephant Butte Irrigation Dist. of N.M. v. U.S. Dept. of Interior, 538 F.3d 1299,
1301 (10th Cir. 2008) (quoting Nova Health Sys. v. Edmondson, 460 F.3d 1295, 1299
(10th Cir. 2006)).
       37
          Fed. R. Bankr. P. 7054(b)(1).
                                                    11
objection to the amount of the expenses was based primarily upon his personal belief that

some of the charges were unnecessary or excessive. The record does not contain a request

for an evidentiary hearing. In his pleadings, Debtor did not offer to provide documentary

evidence or third-party testimony in support of his objection. There is no basis in the

record to conclude that if an evidentiary hearing had been held, there would have been

evidence other than that contained in Debtor’s statement in support of his objection, which

was already before the court.

       Further, the Bankruptcy Court arguably could have granted the Bill of Costs without

any hearing based solely on Debtor’s failure to appear, but the court elected not to do that.

Instead, the court conducted a nonevidentiary hearing and ruled after considering the

record and Debtor’s written objection. Under the bankruptcy court’s local rules, “[u]nless

excused by the Court from attending, the failure of counsel or pro se party to be present at

a scheduled hearing will be deemed a waiver of the motion or consent to the relief

requested.”38 The bankruptcy court attempted to call Debtor for the hearing, but it appears

that Debtor gave the wrong telephone number initially, and also listed an incorrect

telephone number on some of his pleadings. As the bankruptcy court noted in the Rule

59(e) Order, Debtor was responsible for being available for the call and keeping the court

informed of his current contact information.39 Even though it would have been a harsh

result considering Debtor’s written objection, the court could have entered a default order


       38
         Wyoming LBR 9013-1(B)(1).
       39
         Rule 59(e) Order, at 2, in Lane App. at 459 (citing Wyoming LBR 9074-1 &
9011-2); see also Wyoming LBR 9004-1(B) (requiring telephone number and address on
pleading for person signing it).
                                                12
deeming Debtor to have consented to the Bill of Costs.

       We find that the bankruptcy court did not abuse its discretion by ruling on the Bill

of Costs without holding an evidentiary hearing.

             2.    There was a rational basis for the taxation of $26,139.50 as costs,
                   except for the award of $2,415.00 for JMC Professional Cleaning
                   Services and $688.00 for Carpet Solutions.

       The Possession Order directed the U.S. Marshals Service to enforce the Lane

Settlement Agreement; directed the Trustee or his agents to accompany the U.S. Marshals

Service to take possession of the residences; authorized the Trustee to hire and pay all

reasonable costs for a locksmith to assist in taking possession; and authorized the Trustee

to remove and store any personal property located in or on the real properties and to pay all

reasonable and necessary related costs of doing so. It further provided the Trustee could

file a bill of costs “for any and all reasonable costs and expenses (excluding attorneys’

fees) incurred in connection with this order and possession of the Real Properties, which

costs shall be taxed against the Debtor upon court approval.”40 The expenses incurred for

the services of the U.S. Marshals Service, locksmiths, movers, and storage are clearly

within the scope of reimbursable expenses. Further, the bankruptcy court did not abuse its

discretion by assessing the costs of Cathy O’Shea and Susan Pate. At argument on the Bill

of Costs, these costs were explained to be for the services of real estate agents who

accompanied the U.S. Marshals, as authorized by the Possession Order. Likewise, there

was no abuse of discretion in awarding the costs for OneEyedBird Marketing, which

provided a video inventory of the personal property in the Wyoming Property.

       40
            Possession Order, at 2, in Lane App. at 329.
                                                13
       However, the Court does not find a rational basis for the award of $2,415.00 for

JMC Professional Cleaning Services and $688.00 for Carpet Solutions, both of which

provided cleaning services. At the bankruptcy court hearing, counsel for the Trustee stated

that the cleaning costs were incurred because the properties needed cleaning to be put into

a condition to be sold. Counsel repeated this position at oral argument before this Court.

The Debtor contended in his objection that the “Trustee fails to explain why cleaning costs

and carpet costs were necessary to take possession of the properties.”41 Before this Court,

Debtor again contended that the award of these costs was not correct.

       The record does not contain a legal basis for the award of cleaning costs. The

Possession Order does not require that the properties be placed in sale condition.

Paragraph 7 of the Lane Settlement Agreement, which is the basis for the Possession

Order, does not require that the properties be in condition for sale when the Trustee takes

possession.42 Further, the Lane Settlement Agreement states that “the Trustee shall be

responsible for paying the expenses of maintaining and preserving the [California] and

[Wyoming] Properties until they are sold.”43 A trustee is customarily awarded such costs

as part of the costs of selling estate property. We therefore conclude that the bankruptcy

court abused its discretion by taxing the cleaning costs under the Possession Order because

there was no legal basis for the taxation.

       B.     The bankruptcy court did not abuse its discretion by denying Lane’s
              request for reconsideration and rehearing.


       41
          Debtor’s Opposition to Trustee’s Bill of Costs, at 9, in Lane App. at 379.
       42
          Lane Settlement Agreement, at 5-6, in Trustee App. at 317-18.
       43
          Lane Settlement Agreement ¶ 7, at 6, in Trustee App. at 318.
                                                14
       Debtor argues that the bankruptcy court abused its discretion by entering the Rule

59(e) Order and not giving him another chance to appear at a telephonic hearing once his

“technical problems” were resolved. But Debtor does not explain what—if anything—he

could have added at a telephonic hearing that was not already contained in his written

objection. A court “does not abuse its discretion when it fails to hold a hearing at which

the parties will simply reiterate arguments they already have made in their briefs.”44

       IV.      Conclusion.

       We affirm the bankruptcy court in part. The bankruptcy court did not abuse its

discretion by taxing to Debtor the fees and expenses stated in the Bills of Costs, except for

the cleaning charges of $2,415.00 for JMC Professional Cleaning Services and $688.00 for

Carpet Solutions; together, these costs total $3,103.00. The bankruptcy court did not abuse

its discretion by not holding an evidentiary hearing on the Bill of Costs or by denying

Debtor’s motion for reconsideration of the taxation of costs.

       The Order Granting Trustee’s Bill of Costs Pursuant to Order and Writ of Execution

for Possession of Real Property is vacated, and the case is remanded to the bankruptcy

court for entry of an order consistent with this opinion.




       44
            Robinson v. City of Edmond, 160 F.3d 1275, 1286 (10th Cir. 1998).
                                                 15